DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-20 in the reply filed on September 13, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (hereinafter Baker )US 4,301,252.
Regarding claim 14, Baker discloses a microscopy incubator module configured to support a sample vessel during viewing by a microscope and to maintain the sample vessel at non-ambient temperature during magnification by the microscope, the microscopy incubator module comprising an incubator plate  (Fig. 1:10) formed as a one-piece monolithic component, wherein the incubator plate is shaped to include a sample housing (culture dish Fig. 6:19)  configured to receive the sample vessel  as discussed in at least Col. 3, lines 9-20 and a heating element passageway (A thermal heating means 39 attached to thermal heating connection 39a which may be, for example, electric, or a warm water jacket joined to a circulating warm water supply, through thermal heater connection 39a; Col. 3, lines 57-60) that is configured to hold heated media used to elevate the temperature of the sample vessel during magnification by the microscope.
Regarding claim 15, Baker discloses wherein the sample housing (Platform 11 contains, substantially centrally of low inner wall 13, an observation hole 17 that has a countersink 18 to permit a conventional culture dish 19, shown in phantom, to nest therein; Col. 3, lines 17-21) is formed by an upper opening (countersink Fig. 1:18) and a lower opening (observation hole Fig. 1:17) that cooperate to provide an aperture opening across the entire incubator plate through which the sample vessel may be illuminated by a light source included in the microscope as shown in at least Fig. 1.
Regarding claim 16, figure 1 of Baker shows that countersink Fig. 1:18 has a larger diameter then the observation Fi. 1:17 in order to allow the culture dish to nest therein as discussed in at least Col. 3, lines 17-21. Therefore, Baker discloses wherein the upper opening is larger than the lower opening such that an intermediate surface is created to support the sample vessel when mounted in the incubator plate as shown in Figure 1.
Regarding claim 17, Baker discloses that countersink Fig. 1:18 has a larger diameter then the observation Fig. 1:17 in order to allow the culture dish to nest therein as discussed in at least Col. 3, lines 17-21. Therefore, Baker discloses wherein the upper opening is round with a first diameter, the lower opening is round with a second diameter, and the first diameter is larger than the second diameter such that a bottom surface of the upper opening provides the intermediate surface configured to support the sample vessel when mounted in the incubator plate as shown in Figure 1.
Regarding claim 18, Baker discloses wherein the incubator plate includes an inlet port (inlet end Fig. 1:31) and an outlet port (outlet end Fig. 1:34) that each extend outwardly from a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 4,301,252.
Regarding claim 19, Baker does not disclose wherein the incubator plate includes a third port in fluid communication with the heating element passageway, and the third port is normally closed off but is configured to open in response to a pressure in the heating element passageway exceeding a predetermined threshold.
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to a third port in fluid communication with the heating element passageway, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
As to the third port is normally closed off but is configured to open in response to a pressure in the heating element passageway exceeding a predetermined threshold, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 20, Baker does not disclose that the heating element passageway is populated with thermal metallic beads adapted to be heated by an electrically resistive heating element. However, Baker discloses an alternate heating means  (A thermal heating means 39 attached to thermal heating connection 39a which may be, for example, electric, or a warm water jacket joined to a circulating warm water supply, through thermal heater connection 39a; Col. 3, lines 57-60). Therefore, absent unexpected results, it would have been obvious to one of ordinary skill to make a simple substitution of a known element for another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYDIA EDWARDS/Examiner, Art Unit 1799